Citation Nr: 1609934	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include dysthymic disorder, anxiety disorder, and posttraumatic stress disorder (PTSD) for the period prior to January 4, 2012.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted the Veteran service connection for an acquired psychiatric disorder, assigning an initial 10 percent disability rating.  Subsequently the RO issued rating decisions in July 2009, in which it increased the initial rating to 50 percent, and in April 2012, in which it granted a schedular 100 percent disability rating, effective from January 4, 2012.  

In a May 2014 decision, the Board denied the Veteran's claim for an initial rating in excess of 50 percent for the period prior to January 4, 2012, and remanded the issue of entitlement to a TDIU prior to January 4, 2012.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to refer the Veteran's claim for entitlement to a TDIU for consideration on an extra-schedular basis.  The AOJ referred the issue for extra-schedular consideration and provided the Veteran a supplemental statement of the case (SSOC) in May 2015 in which it denied the claim on an extra-schedular basis.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In addition, the Veteran filed a timely appeal of the Board's May 2014 denial of the increased-rating claim to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Remand, the Court vacated and remanded the Board's May 2014 denial of the Veteran's claim for increase.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in May 2011.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2016, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge if he wished; otherwise, the case would be reassigned.  The Veteran responded in January 2016 that he did not wish to have a new hearing; thus, the Board will proceed with the matter on appeal.  


 FINDINGS OF FACT

1.  For the period prior to January 4, 2012, the Veteran's PTSD was manifested by symptoms such as depression, anxiety, nightmares, lack of energy and motivation, difficulty with concentration and memory, irritability, occasional suicidal ideation, and difficulty in establishing and maintaining effective relationships equating to occupational and social impairment with deficiencies in most areas; total occupational and social impairment was not shown.

2.  For the period prior to January 4, 2012, the Veteran's service-connected PTSD was of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to January 4, 2012, to the criteria for an initial rating of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2015).  

2.  For the period prior to January 4, 2012, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically the notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In January 2008, October 2008, and September 2010, notice letters were issued to the Veteran notifying him of the information and evidence needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Collectively, the notices were compliant with 38 U.S.C.A. § 5103.  The Board points out, however, that since the issues on appeal here are downstream issues from the initial grant of service connection, another VCAA notice was not required.  In any event, in January 2008, October 2008, and September 2010, notice was issued to the Veteran pertaining to the types of evidence necessary to establish disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of these notice letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA treatment providers.  The evidence of record contains reports of examinations requested by VA performed in June 2008, April 2009, and January 2011.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran has also testified before a Veterans Law Judge at a hearing in May 2011 and submitted a private psychiatric evaluation conducted in October 2015.  The Veteran and his representative have not otherwise identified any records relevant to the claims on appeal that need to be obtained.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Claim for Increase

The Veteran contends that his PTSD is more disabling than reflected by the 70 percent disability rating initially assigned for the period prior to January 4, 2012.  The Veteran also contends that he is unemployable due to his PTSD and thus entitled to a TDIU rating for the period prior to January 4, 2012.
 
Relevant evidence of record consists of VA examinations conducted in June 2008, April 2009, and January 2011, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Records of VA treatment reflect that the Veteran has received ongoing care for psychiatric symptoms, including consistent reports of severe anxiety, depression, difficulty with focus and concentration, and problems with sleep, including nightmares.  At multiple treatment visits from 2008 through 2011, the Veteran was assigned GAF scores ranging from 55 to 57.  At an April 2010 mental health evaluation, he reported that he was unable to enjoy outings with his family due to anxiety, which often led to flashbacks.  He stated that he had good relationships with his wife and children, as well as with his brothers and a group of Veterans whom he saw weekly.  He reported having nightmares at least once per week, as well as memories triggered by media addressing Vietnam topics.  He complained at that time of problems with sleep and focus and stated that he experienced occasional suicidal ideation but had no intent of acting on those thoughts.  He was noted to have a dysphoric mood with a blunted affect and was assigned a GAF score of 55.  He continued to report similar symptoms at VA treatment visits through 2010 and 2011.    

The Veteran has also stated on multiple occasions, including at his May 2011 hearing, that he is unable to work or socialize with others outside his family and is frequently angry and irritable.  He stated at the hearing that he has frequent problems focusing and would be unable to work due to his psychiatric symptomatology.  

In addition, a private psychologist submitted an evaluation in October 2015 in which he assessed the Veteran's psychiatric symptomatology to have been moderate to severe from 2007 to 2012.  In so finding, the psychologist noted that the Veteran had stated that he had been criticized at work for being too strict and had only been able to continue working for the last five years of his employment because he was allowed to work "under somewhat solitary conditions."  He stated that his psychiatric symptoms were a factor in his decision to retire in 1999 and contended that he was unable to work as of 2007.  The psychologist noted the Veteran's report that he did not socialize outside his family or group of friends, all of whom are Veterans or members of his church.  He also complained of having experienced problems with concentration and nightmares, as well as "holes in [his] memory," during the period in question.  The Veteran further complained of flashbacks, detachment, irritability and anger, and hypervigilance.  The examiner concluded that the Veteran had experienced symptoms such as suicidal ideation, forgetfulness, difficulty adapting to stressful circumstances, and "great difficulty" in establishing and maintaining effective relationships.  

The Veteran was first afforded a VA examination in June 2008.  At that time, he complained that he experienced frequent depressed moods as well as ruminations over his experiences in Vietnam.  He also stated that he had problems with sleep and concentration but reported that he had a good relationship with his wife and children, as well as with other Veterans with whom he was friends.  He complained of nightmares and irritability as well but denied experiencing any suicidal ideation.  Mental status examination was normal, and the Veteran was noted to be retired due to age or duration of work.  His GAF score was assessed at 60.  Similarly, at an April 2009 VA examination, the Veteran again complained of nightmares and trouble sleeping, as well as ongoing depression and anxiety.  He stated that he had felt "hyper," as well as anxious and argumentative, ever since service.  His mental status examination was again normal, and he denied any suicidal or homicidal ideation.  His GAF score was assessed at 55.  

The Veteran again underwent VA examination in January 2011.  Report of that examination reflects that he complained of depression and anxiety, as well as decreases in energy, motivation, and interest in activities.  He stated that he had problems with sleep, including nightmares.  He also reported some "episodic suicidal ideation" without intent or plan.  He reported, however, that he maintained strong relationships with his wife and his four children, although he stated that he "struggles to be comfortable in family gatherings" and other events taking place outside the home.  He also reported that he had a group of Veterans with whom he met weekly.  He stated that most of his hobbies were solitary, although he stated that he volunteered at his church.  The examiner noted that the Veteran had retired in 1999 due to "age or duration of work" as well as "medical/physical problems" due to PTSD and depression.  His GAF score was assessed as 55.  The examiner specifically found the Veteran to display deficiencies in the areas of thinking, family relations, work, and mood, noting that although he had been able to work for many years, he "worked largely alone at night" and had used vacation and sick leave to stay home "when he was exceptionally anxious, reclusive, depressed, and avoidant of others."
 
Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In the August 2008 rating decision, the Veteran's acquired psychiatric disorder was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include dysthymic disorder, anxiety disorder, and PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).
 
For the period prior to January 4, 2012, the Board finds that an initial disability rating of 70 percent for the Veteran's acquired psychiatric disorder is warranted.  Pertinent medical evidence of record shows that the Veteran's psychiatric disorder caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances, in particular at work or in a work-like setting.  In that connection, the Board notes that the Veteran has consistently complained of problems with depression, anxiety, irritability, and trouble sleeping, as well as ongoing isolation and difficulty with concentration and focus.  However, total occupational and social impairment as a result of the Veteran's service-connected psychiatric disorder was not shown for the period prior to January 4, 2012.  Importantly, the Veteran consistently reported maintaining strong relationships with wife and children, as well as with a group of Veterans he visited on a weekly basis.     

In reaching this conclusion, the Board points out that, prior to January 4, 2012, the evidence did not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Board notes that, on every occasion on which he was asked, the Veteran has denied experiencing hallucinations or delusions.  Further, although he has reported occasional suicidal thoughts, no intent or plan was noted at any point prior to January 4, 2012.  Further, the VA examiners in June 2008, April 2009, and January 2011 found him to have no impairment in thought processes, communication, or behavior.  Similarly, the Veteran was not found to have difficulty performing the activities of daily living due to any acquired psychiatric disorder or remembering facts such as the names of his relatives, his job, or himself.  Further, although he has admitted to anger and ongoing irritability, he was not found to have homicidal ideation or to be in any way in persistent danger of hurting himself or others at any point prior to January 4, 2012.

Although his occupational and social functioning was impaired, the medical evidence shows that the Veteran's symptomatology did not rise to the level of total occupational and social impairment prior to January 4, 2012.  Problems akin to gross impairment of thought processes or communication were not shown.  To the contrary, the Veteran was consistently found to have normal thought processes, with no hallucinations or delusions or problems with orientation or activities of daily living.  In addition, the Veteran was not found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech.  The Veteran's VA treatment providers found no differently in their reports of treatment throughout the period prior to January 4, 2012.  Importantly, the January 2011 VA examiner specifically found the Veteran's psychiatric symptoms to cause occupational and social impairment with deficiencies in most areas but did not find his symptomatology productive of total social and occupational impairment.  In view of the lack of symptomatology consistent with a total disability rating, the Board thus finds that an evaluation of 100 percent is not warranted for the period prior to January 4, 2012.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the period prior to January 4, 2012, the Veteran's acquired psychiatric disorder was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9411).  Therefore, a rating of 70 percent, but no higher, for the Veteran's acquired psychiatric disorder prior to January 4, 2012, is warranted.

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the June 2008, April 2009, and January 2011 VA examinations, as well as in his ongoing records of VA psychiatric treatment.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  The DSM identifies scores in the range of 51-60 as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  
 
The Board notes here that the Veteran has not displayed such symptoms as consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has admitted only to occasional fleeting thoughts of death; but no formal suicidal ideation or plan has been identified.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he has consistently reported to both VA examiners and treatment providers that he has strong relationships with his family and children and is committed to improving his family relationships.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular his assessed level of occupational and social impairment-leads the Board to conclude that ratings higher than those assigned herein are warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, warrants a 70 percent rating, but no higher, for the period prior to January 4, 2012.  
 
The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that for the period prior to January 4, 2012, the Veteran's service-connected acquired psychiatric disorder warrants a 70 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected acquired psychiatric disorder, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Further, the Board notes that the Veteran has not been hospitalized for any psychiatric problems at any point during the appellate period in question.  In addition, the Board is herein awarding the Veteran a TDIU effective prior to January 4, 2012, and a 100 percent schedular rating from January 4, 2012, has already been assigned.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim for increase that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Entitlement to a TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, for the period prior to January 4, 2012, the Veteran was in receipt of service connection for an acquired psychiatric disorder, herein rated as 70 percent disabling; and for non-Hodgkin's lymphoma, rated as noncompensably disabling.  The Veteran's combined disability rating is 70 percent.  Given the 70 percent rating for acquired psychiatric disorder and his overall rating of 70 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities-and in particular his psychiatric symptomatology-prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked in maintenance for many years after military service, until his retirement in 1999.  He states that he took retirement from the company for which he worked because he was unable to continue his work due, in part, to his psychiatric symptomatology.  

The Board acknowledges that in its May 2014 decision, it found that "it appears that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities."  In so finding, the Board noted the Veteran's January 2011 VA examination, at which time the VA examiner stated that the Veteran's multiple acquired psychiatric disorders "contribute to his decreased reliability and productivity."  In addition, the Board at that time pointed to the Veteran's contention at his May 2011 hearing that he would be unable to hold down a job if he attempted to return to work.  The Board further considered the Veteran's statements both at his hearing and at the January 2011 VA examination that he was able to work for the final years of his employment only because he was permitted to work primarily alone and at night.  The Board also found compelling the Veteran's statement that he had taken vacation and sick leave when he was "exceptionally anxious, reclusive, depressed, and avoidant of others" due to his service-connected acquired psychiatric disorder.  

After having reviewed the record and the evidence discussed above, the Board again finds-as it did in May 2014-that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran is now eligible for a schedular TDIU rating, as he is herein assigned a 70 percent disability rating for his acquired psychiatric disorder for the period prior to January 4, 2012.  See 38 C.F.R. § 4.16(a).  Thus, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU for the period prior to January 4, 2012, is warranted.














	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 70 percent for acquired psychiatric disorder for the period prior to January 4, 2012, is granted, subject to the regulations governing the payment of monetary benefits.

For the period prior to January 4, 2012, entitlement to a total disability rating based on unemployability due to service-connected disability is granted, subject to the regulations governing the payment of monetary benefits.


__________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


